DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 8 mention receiving training data. It is not clear whether the training data corresponds to the initial period of time, the one having different length or both. Additionally, it is unclear how target values correspond to observation in such condition(s).  Such ambiguities make the claim language indefinite.
For examining purposes, it is assumed that training data corresponds to both periods of time.
All dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention by virtue of their dependence on claims 1 and 8.
Examiner also advises to elaborate the terminology “column” and “column” in independent claims 1 and 8 as well as dependent claims 2, 3, 4.
Finally, examiner advises to clarify all the independent claims by adding missing details that will clearly convey the invention being claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention by Multi-Scale Convolution Neural Networks for time series classification by Zhicheng Cui et al (referred as Zhicheng).



As per claims 1 and 8 Zhicheng disclosed a method of analyzing time series data (Abstract) {Time Series classification (TSC), the problem of predicting class labels of time series}, which is performed by a computing device comprising one or more processors and a memory in which one or more programs to be executed by the one or more processors are stored (Pag.4, Chapter 3.2, third paragraph {Processing by 1D convolution layer} and (Page.5, Chapter 5.1, sixth paragraph) {Utilization of memory} the method comprising:
generating one or more pieces of training data by extracting a predetermined length of time period from raw time series data (page.2, Chapter 2.1, 1st paragraph, {We focus on time series with identical interval length. We donate time series as T = {t1, t2, …tn}, where tj is the values at time stamp I and there are n timestamps for each time series}  }which comprises one or more columns and a plurality of observations measured for the columns at consistent time intervals (page.1, chapter 1, 1st paragraph, {produce time series data, such as stock process, weather readings, biological observations, health monitoring data, etc.}; when a target value of the generated training data satisfies a specific condition, further generating one or more pieces of training data which have the same target value as the target value but have a different length of time period to be extracted (page.4, chapter 2.6, 2nd and 3rd paragraphs, {Suppose a given time series T is of length n, and the length of the slice is s, our slicing operation will generate a set of n-s+1 sliced time series, all the time series in Slicing (T, s) have the same label as their original time series T does, When doing training, all the training  slices are considered independent training instances}; receiving the training data and extracting one or more feature values from the training data (Figure.1, page 2, chapter 2.2, 3rd paragraph) {We use several convolution layers to extract the features}; and classifying the training data on the basis of the one or more extracted feature values (Figure.1 page.4, 1st paragraph {The output of MCNN will be the predicted distribution of each possible label for the  input time series}.

As per claims 2 and 9 Zhicheng disclosed the method of claim 8, further comprising augmenting one or more of the training data and the feature values according to a characteristic of the column (page.1, chapter 1, 1st paragraph, {produce time series data, such as stock process, weather readings, biological observations, health monitoring data, etc.}.

As per claims 3 and 10 Zhicheng disclosed the method of claim 9, wherein when the columns comprise one or more numeric columns, the augmenting comprises augmenting the one or more pieces of training data by applying a predetermined data augmentation scheme to observations that correspond to the numeric columns of the generated training data (page.1, chapter 1, 1st paragraph, {produce time series data, such as stock process, weather readings, biological observations, health monitoring data, etc.}, and the extracting of the one or more feature values comprises receiving the augmented training data and extracting the one or more feature values from the augmented training data (Figure.1, page 2, chapter 2.2, 3rd paragraph) {We use several convolution layers to extract the features}.

As per claims 4 and 11 Zhicheng disclosed the method of claim 9, wherein when the columns comprise one or more categorical columns, the augmenting comprises augmenting the one or more feature values by applying a predetermined data augmentation scheme to the one or more extracted feature values (Figure.1, page 2, chapter 2.2, 3rd paragraph) {We use several convolution layers to extract the features} and the classifying comprises classifying the training data on the basis of the augmented feature values (Figure.1, page 2, chapter 2.2, 3rd paragraph) {We use several convolution layers to extract the features}. 

As per claim 5 and 12 Zhicheng disclosed the method of claim 9, further comprising determining an optimal data augmentation policy for augmenting one or more of the training data and the feature values (Figure.1, page 2, chapter 2.2, 3rd paragraph) {We use several convolution layers to extract the features}.

As per claims 6 and 13 Zhicheng disclosed the method of claim 12, wherein the determining of the optimal data augmentation policy comprises performing learning by applying a plurality of different data augmentation policies to the training data (page.4, chapter 2.6) {Utilization of data augmentation techniques} and the feature values and determining the optimal data augmentation policy by comparing training results for each data augmentation policy (page.4, Chapter 4, 3rd paragraph) {Comparison with MCNN}.

As per claims 7 and 14 Zhicheng disclosed the method of claim 12, wherein the determining of the optimal data 15 augmentation policy comprises terminating learning in accordance with a specific data augmentation policy and deleting the specific data augmentation policy when a value of loss function increases during a learning process to which the specific data augmentation policy is applied (page.4, chapter 2.6) {Utilization of data augmentation techniques}  or when a difference between a mean of values of the loss function during a specific past period and a current value of loss function is smaller than a set threshold (Page.4 Chapter 3.1, 4th paragraph) {Use of threshold classification for convolution filter}.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647